Name: Commission Regulation (EEC) No 2660/80 of 17 October 1980 laying down detailed rules for applying the premium for sheepmeat producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/ 16 Official Journal of the European Communities 20 . 10 . 80 COMMISSION REGULATION (EEC) No 2660/80 of 17 October 1980 laying down detailed rules for applying the premium for sheepmeat producers however, by virtue of Article 4 (3) of Regulation (EEC) No 878/77, the abovementioned provisions may be waived ; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( 1 ), and in particular Article 5 (8) thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (2), as last amended by Regula ­ tion (EEC) No 1366/80 (3), and in particular Article 4 (3) thereof, Whereas Article 5 of Regulation (EEC) No 1837/80 provides for the granting of a premium for sheepmeat producers ; whereas the general rules for granting the said premium were laid down by Council Regulation (EEC) No 2643/80 of 14 October 1980 (4 ) ; whereas it is necessary to lay down detailed implementing rules ; Whereas Article 5 (5) of Regulation (EEC) No 1837/80 stipulates that an advance on the premium is to be paid direct to the producers during the marketing year ; whereas this advance should be fixed at 50 % of the estimated level of the premium ; Whereas Article 5 (6) of Regulation (EEC) No 1837/80 makes provision for authorizing the Member States to take account of foreseeable slaughterings of lambs in the marketing year concerned rather than of the number of ewes recorded where ascertaining that number would prove impossible ; whereas detailed rules must be laid down for the grant of the said authorization ; Whereas, pursuant to Article 4 (2) of Council Regula ­ tion (EEC) No 11 34/68 (5 ), the sums due are to be paid on the basis of the conversion rate which obtained at the time when the transaction or part transaction was carried out ; whereas pursuant to Article 6 of the same Regulation , the time when a transaction is carried out is to be considered as being the date on which occurs the event, as defined by Community rules or, in the absence of and pending adoption of such rules, by the rules of the Member State concerned, in which the amount involved in the transaction becomes due and payable ; whereas, Article 1 1 . Without prejudice to this application of Article 3 of Regulation (EEC) No 2643/80 , the advance on the premium referred to in Article 5 (5) of Regulation (EEC) No 1837/80 shall be equal to 50 % of the esti ­ mated amount referred to in paragraph 4 of the said Article . It shall be paid on application direct to the sheepmeat producer according to the number of ewes in his flock in the Member State in question . The balance shall be paid before the seventh month after the end of the marketing year. However, the Member States may decline to pay :  the advance, if the Member State in question grants the premium referred to in Article 9 of Regulation (EEC) No 1837/80 ,  the advance , if it is lower than 1 ECU per ewe or 1 ECU per lamb intended for slaughter, as the case may be ,  the balance, if it is lower than 1 ECU per ewe or 1 ECU per lamb actually slaughtered ; in this case, applications already lodged shall be cancelled and the total amount payable shall be added to the total premiums payable in the region in question for the following marketing year. 2 . Where the provisions of Article 5 (6) of Regula ­ tion (EEC) No 1837/80 are applied, the advance on the premium shall be equal to 50 % of the level obtained by dividing the total amount referred to in paragraph 2 of the said Article by the forecast number of lambs slaughtered for the current marketing year. It shall be paid on application , direct to sheepmeat producers who, in the Member State concerned, rear lambs for slaughter, on the basis of total actual and forecast slaughterings for the current marketing year. The balance shall be paid to the same producer on ( ») OJ No L 183 , 16 . 7 . 1980, p. 1 . (2 ) OJ No L 106, 29 . 4. 1977, p. 27 . ( J ) OJ No L 140, 5 . 6 . 1980, p. 19 . (4 ) OJ No L 275, 18 . 10 . 1980, p. 6 . (5 ) OJ No L 188 , 1 . 8 . 1968 , p. 1 . 20 . 10 . 80 Official Journal of the European Communities No L 276/ 17 the basis of actual slaughterings ; slaughter certificates issued by the slaughterhouses in the Member State where slaughtering was carried out shall constitute proof of the said slaughterings . However, where the producer has not presented the lambs directly to the slaughterhouse and where the variable slaughter premium referred to in Article 9 of Regulation (EEC) No 1837/80 is applied in the circumstances covered by Article 1 (3) of Regulation (EEC) No 2643/80 , the slaughter certificate may be replaced by a certificate issued when the animal is first placed on the market for slaughter. In this case, animals in respect of which the premiums have been paid shall be indelibly marked so that they cannot again qualify for the premiums. If the lambs are exported live from the territory of the Community, proof of slaughtering shall be replaced by proof of export. 3 . Where the provisions of the second subpara ­ graph of Article 5 (4) of Regulation (EEC) No 1837/80 are applied, the amount of the advance paid to those concerned shall be that determined for region 1 . The balance shall be paid, on application by those concerned, according to the number of ewes which have given birth to lambs slaughtered after the age of two months . Article 2 1 . Applications for the premium shall be lodged during a period determined by each Member State . 2. In order to qualify for the premium referred to in Article 1 ( 1 ), the applicant must declare the number of ewes in his flock, or the number of lambs referred to in Article 1 , as the case may be . On applica ­ tion, he must be able to prove on demand and to the satisfaction of the competent authority, that his declaration is veracious . Article 3 1 . Member States which apply for the authorization provided for in Article 5 (6) of Regulation (EEC) No 1837/80 for a marketing year shall communicate to the Commission , before the beginning of the said marketing year, the nature of the administrative diffi ­ culties in recording the number of ewes . 2 . Where the provisions of Article 5 (6) of Regula ­ tion (EEC) No 1837/80 are applied , the Member States shall communicate to the Commission , not later than the end of the first month of each marketing year, the forecast slaughterings of lambs for the current marketing year. Article 4 1 . The competent authorities designated by the Member States shall ensure administrative supervision , if necessary supplemented by means of systematic or random inspection visits to determine :  the number of ewes declared by the applicant,  the number of lambs referred to in Article 1 . 2 . Member States shall communicate to the Commission the national measures taken to imple ­ ment this Regulation . Article 5 1 . Member States shall take the necessary steps to ensure compliance with the provisions of this Regula ­ tion . 2 . Where necessary, the Member States shall take the measures necessary to ensure recovery of all or part of the premiums paid . 3 . In the case of false declaration the Member States shall ensure recovery of an amount equal to the total of the premiums paid on the basis of that declara ­ tion . 4 . Without prejudice to the particular circum ­ stances to be taken into consideration in individual cases , the competent authorities may accept as justifi ­ cation for the non-recovery of the premiums the following cases of force majeure occurring between the declaration and the supervision referred to in Article 4 : (a) decease of the beneficiary ; (b) inability over a long period on the part of the beneficiary to carry out his job ; (c) expropriation of at least 50 % of the utilized agri ­ cultural area of the holding farmed by the benefi ­ ciary, provided that such expropriation was not foreseeable on the day on which the application was lodged ; (d) a natural disaster seriously affecting the agricul ­ tural area farmed by the beneficiary ; (e) accidental destruction of those of the beneficiary's buildings given over to the rearing of sheep ; (f) an epidemic affecting some or all of the benefi ­ ciary's flock of sheep . Member States shall inform the Commission of cases which they recognize as constituting force majeure. Article 6 Amounts recovered by the Member States pursuant to Article 5 (2) shall be declared as deductions from EAGGF expenditure to the extent that expenditure corresponding to the said amounts has been charged against Community finance. No L 276/ 18 Official Journal of the European Communities 20. 10. 80 Article 7 The conversion rate to be applied to the advance referred to in Article 1 shall be the representative rate in force on the first day of the marketing year in respect of which the said advance is paid. The conversion rate to be applied to the premium shall be the representative rate in force on the last day of the marketing year. Article 8 This Regulation shall enter into force on 20 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 October 1980 . For the Commission Finn GUNDELACH Vice-President